Citation Nr: 1527641	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1984, and from July 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

A September 2013 rating decision granted a higher 20 percent rating for the Veteran's right knee disability, effective June 21, 2011 (the effective date for service connection).  As this did not constitute a full grant of the benefit sought on appeal, this matter remained before the Board.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In May 2015, before the Board promulgated a decision, the Board received a statement from the Veteran, by way of his representative, that expressed his desire to withdraw from appellate review his claims for an initial evaluation in excess of 20 percent for his right knee disability, and for an evaluation in excess of 10 percent for his left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for an initial evaluation in excess of 20 percent for a right knee disability, and for an evaluation in excess of 10 percent for a left knee disability, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claims for an initial evaluation in excess of 20 percent for a right knee disability, and for an evaluation in excess of 10 percent for a left knee disability, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In May 2015, before the Board promulgated a decision in this matter, the Veteran, by way of his representative, submitted a written request to withdraw his claims from appellate consideration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims, and they must therefore be dismissed.


ORDER

The appeal of entitlement to an initial evaluation in excess of 20 percent for a right knee disability is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for a left knee disability is dismissed.

___________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


